DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment and reply filed October 15, 2021 has been received and entered into the case.  Claims 3 – 4 are canceled; claims 1 – 2, 5 – 14 are pending and have been considered on the merits.  All arguments have been fully considered.


Claim Rejections - 35 USC § 112
Previous rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn due to applicant’s amendment.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1 – 2, 5 – 14 are rejected under 35 U.S.C. 102a1 as being anticipated by Bicalho et al. (WO 2013/130624 OR US 2015/0044172, cited by US 2015/0044172) as evidenced by Bar-Peled et al. (1997).
Regarding claim 1, Bicalho teaches methods of administering to animal, such as a calves (0006), a composition comprising Faecalibacterium species (abstract) wherein the animal produces large volumes of milk and has long lactating periods (0032-0033) and wherein weight gain is improved (abstract).  Although the reference does not teach an amount effective to improve milk production in the animal when the animal begins lactation, the reference does teach administering in an amount effective to improve weight gain (abstract, 0006, 0008, claims 1, 22).  At the time the claims were filed, it was known in the art that increased weight gain in calves results in higher (or improved) milk production when lactation begins (see Bar-Peled, abstract and throughout).  As such, by administering the compositions of Bicalho in amounts effective to improve weight gain, one is also necessarily administering in an amount effective to improve milk production in the animal when the animal begins lactation.
Regarding claim 2, the species is F. prausnitzii (0006).
Regarding claims 5 - 10, the animal is a domestic animal selected from cattle, sheep, swine, goats, horses and calves and the animal is less than 1 week, month or two months in age (0006).
Regarding claims 11 – 12 and 14, the composition is formulated as a powder, bolus, gel, drench, capsules or part of a milk replacer, and may further include an energy substrate, mineral, vitamin or combination thereof (0006-0007).

	Therefore, the reference anticipates the claimed subject matter.

Response to Arguments
Applicant argues that the prior art does not teach an amount effective to improve milk when lactation begins; does not teach milking an animal; does not teach increased milk production when lactation begins; that inherency must necessarily follow when practicing a method; and that just because a result may occur does not mean that it will occur.
However, these arguments fail to persuade.
Regarding the effective amount, it is noted that the claims do not recite any specific amount of Faecalibacterium that must be administered.  Further, the specification defines an effective amount as an amount sufficient to effect beneficial or desired results (p.4) while the claim recites an “effective amount” to improve milk production when the animal begins lactation.  As stated above, the reference does teach administering in an amount effective to improve weight gain.  Since it was recognized in the art that increased weight gain in calves results in higher (or improved) milk production when lactation begins, it would necessarily follow that when administering the compositions of Bicalho in amounts effective to improve weight gain, one is also necessarily administering in an amount effective to improve milk production in the animal when the animal begins lactation.

Regarding the argument that the prior art does not teach increased milk production when lactation begins and that inherency must necessarily follow when practicing a method, it is iterated that the reference does teach administering in an amount effective to improve weight gain.  Since it was recognized in the art that increased weight gain in calves results in higher (or improved) milk production when lactation begins, it must necessarily follow that when administering the compositions of Bicalho in amounts effective to improve weight gain in calves, one is also necessarily administering in an amount effective to improve milk production in the animal when the animal begins lactation.
For these reasons, the claims remain rejected.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915.  The examiner can normally be reached on Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RUTH A DAVIS/            Primary Examiner, Art Unit 1699